Case 3:18-cv-00749 Document 60 Filed 03/14/19 Page 1 of 4 PageID #: 526
Case 3:18-cv-00749 Document 60 Filed 03/14/19 Page 2 of 4 PageID #: 527
Case 3:18-cv-00749 Document 60 Filed 03/14/19 Page 3 of 4 PageID #: 528
                                CERTIFICATE OF SERVICE

        I hereby certify that on March 14, 2019, I electronically filed the foregoing document with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Nicholas R. Valenti
 A. Grace Van Dyke James
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219
 MillerLegalPartners.com




                                                     /s/ Paige W. Mills




    Case 3:18-cv-00749 Document 60 Filed 03/14/19 Page 4 of 4 PageID #: 529
